USDC SDNY
DOCUMENT

ELECTRONICALLY FILED
DOC #:
DATE FILED: _ 3/16/2020

LAW OFFICE OF BRIAN L. G}

 

 

316 Great Neck Road Phone: (516) 304-5357
Great Neck, NY 11021 Fax: (516) 726-8425

Email: brian@grebenlegal.com
March 16, 2020

VIA ECF
Judge Analisa Torres

United States District Court
Southern District of New York
500 Pearl Street

Yonkers, NY 10007

Re: Damian v. 5060 Auto Service, Inc. et al.
Case No.: 19 Civ. 9226 (AT)

Dear Judge Torres:

I am defendants’ attorney in the instant action, and write to request an adjournment of the
deadline for submitting fairness documents. Today was the deadline for submitting the papers,
and the parties have been working diligently to prepare them. However, the covid-19 outbreak
has decimated defendants’ business — the number of customers parking in the subject garage has
dropped off dramatically, and will likely drop of substantially more in light of the new
prohibitions on restaurants and bars — and they cannot comply with the original payment
schedule. Because of this, I contacted plaintiff's counsel to ask about restructuring the
settlement payment schedule. Plaintiff's counsel did not reject my suggestion, and the two sides
are currently negotiating regarding the number of payments, the amount of the individual
payments, etc.

Accordingly, the parties are hereby requesting that the deadline for submitting fairness
documents be adjourned by an additional thirty (30) days to allow us to agree to a new schedule
and draft new documents. Plaintiff's counsel consents to the relief sought herein. This is the
second request for an adjournment of the fairness papers’ due date (the previous request was
granted); we are not aware or any existing deadlines that will conflict with our request.

Thank you for your time and consideration.

 

. . ry truly yours,
GRANTED. By April 16, 2020, the parties shall Wy a

submit their fairness materials. ff j Wry S24 —
“Brian L. Greven
SO ORDERED.

Dated: March 16, 2020
New York, New York

OQ-

ANALISA TORRES
United States District Judge
